DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 19, 33 and 42, in the reply filed on 8/24/2021 is acknowledged.
Applicant’s election without traverse of the compound of Structure 3:

    PNG
    media_image1.png
    163
    429
    media_image1.png
    Greyscale
;
(16β-carboxylic acid ethyl ester of estradiol)
with the indication that claim 19 reads on this compound, in the reply filed on 8/24/2021 is acknowledged.
Claims 20-32, 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.
Claims 1, 19, 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.  
Claim 1 has been amended; the amendment now eliminates the elected compound from this claim.  Therefore, claims 1 and 43 do not read on the elected species.

Response to Arguments
Applicants' arguments, filed 1/24/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant's arguments with respect to claim 33 have been fully considered but they are not fully persuasive. 
Applicant’s arguments, see pp. 10-11, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 102 have been fully considered and are persuasive Applicant's arguments with respect to claim 33 have been fully considered but they are not fully persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "The compound of claim 3, wherein the compound is not a) Structure 16…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (“Modification at the 6, 16, and 17 Positions: Novel Potent Inhibitors of 17β-Hydroxysteroid Dehydrogenase Type 1”; 2006; J. Med. Chem.; 49: 1325-1345; IDS reference).
Allan teaches novel potent inhibitors of 17β-Hydroxysteroid Dehydrogenase Type 1 (title). Compound 45 (Scheme 9) is taught, depicted as

    PNG
    media_image2.png
    91
    186
    media_image2.png
    Greyscale
; and as

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where R is 
    PNG
    media_image4.png
    19
    40
    media_image4.png
    Greyscale
 (Table 8).  If one compares the 3-D depiction of Compound 15 from the X-ray structure in Figure 9:

    PNG
    media_image5.png
    255
    722
    media_image5.png
    Greyscale

with Compound 15 depicted in Figure 4:

    PNG
    media_image6.png
    165
    286
    media_image6.png
    Greyscale

The forward bond orientation of the methyl bond from C13 defines the orientations of H bonds from of each of C14, C8 and C9 to be correspondingly the same as each of the claimed bond orientations for each of these bonds, required by instant claim 2, Structure 1, and by Structure 13 of claim 3.
Compound 45 is shown to have the bond orientation from C16 depicted as a squiggly line; i.e., this is a racemic mixture of both α and β bond orientations.  This mixture contains the recited enantiomer of instant Structure 13, of claim 3, where the compound corresponds to Structure 1 of claim 2, m is 0 and R is ethyl (in one of two compounds of a racemic mixture) anticipating claims 2-3.
Regarding claim 44, this compound anticipates claim 3, from which claim 44 depends.  Accordingly, since one of the claimed compounds is taught, the high affinity for estrogen receptor Erβ is presumed to be characteristic of the compounds.
This is consistent with MPEP 2112.01 (I): I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 33 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (“Modification at the 6, 16, and 17 Positions: Novel Potent Inhibitors of 17β-Hydroxysteroid Dehydrogenase Type 1”; 2006; J. Med. Chem.; 49: 1325-1345; IDS reference) as applied to claims 2-3 and 44 above.
Allan teaches Compound 37 (Scheme 8), depicted as

    PNG
    media_image7.png
    149
    245
    media_image7.png
    Greyscale
; and as

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where R is 
    PNG
    media_image8.png
    27
    51
    media_image8.png
    Greyscale
 (Table 6).  If one compares the 3-D depiction of Compound 15 from the X-ray structure in Figure 9:

    PNG
    media_image5.png
    255
    722
    media_image5.png
    Greyscale

with Compound 15 depicted in Figure 4:

    PNG
    media_image6.png
    165
    286
    media_image6.png
    Greyscale

The forward bond orientation of the methyl bond from C13 defines the orientations of H bonds from of each of C14, C8 and C9 to be correspondingly the same as each of the claimed bond orientations for each of these bonds, required by instant claim 1, Structure 1.  Thus, the forward bond at C13 of Compound 37 is likewise definitive of each of the required orientations around each of C14, C8 and C9 to be the same as the claimed bond orientations for instant Compound 5 (claim 3).  The forward bond at C16 is also shown for the Scheme 8 rendition of Compound 37; i.e., this compound is identical to prior Compound 5 of instant claim 3.
As discussed above, Allan teaches compounds that are novel potent inhibitors of 17β-Hydroxysteroid Dehydrogenase Type 1 (title).  Regarding the methyl ester of the 16β carboxylate of estradiol (Compound 37), the R= methyl choice has been eliminated from claim 2; this compound, Structure 5, has been excluded from amended claim 3, as well as claim 33.   Each bond orientation from C13, C14, C8 and C9, as well as C16 (in Scheme 8) of Compound 37 correspond to those recited by instant Structure 1 and Structure 5 (prior claim 3).  This compound differs from the elected compound, by having a methyl at the instant R position, whereas the elected compound requires an ethyl moiety at R.  This difference corresponds to a single extension of a –CH2- into the methyl chain, to arrive at the ethyl moiety, an obvious modification based on homology.  
Thus, it would have been obvious to one of ordinary skill in the art to start with Compound 37 having the β bond orientation at C16, as a lead compound, and to substitute it with the ethyl substituent in place of the methyl substituent, giving the elected compound.  Selection of Compound 37 would have been obvious, as it is exemplary of Carboxyl derivatives of E2, presented in Table 6; the β-orientation is shown for this compound, but inspection of other compounds, where the orientation is depicted, appear to prefer the β-orientation (see Compounds 13, 14 & 15 at Table 4, the X-ray crystal structure of 15 at Figure 9, and the various Compounds 18 at Table 5). Because there do not appear to be any compounds with α-orientation at this bond, the skilled artisan would have been motivated to utilize the preferable β-bond orientation at C16 for Compound 37, as a lead compound (the enantiomer depicted in Scheme 8).
Replacement of ethyl carboxylate for methyl carboxylate (homologs that differ by addition of a -CH2- group), giving instant Structure 3, would have been motivated by the expectation of making a homolog, i.e., a compound with similar properties.  
As indicated in MPEP 2144.09(II): 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious);
Applicant argues:
The Office states the following on pages 8-9 of the Office Action: 
"Allan teaches, inter alia, the methyl ester of the 163 carboxylate of estradiol (Compound 37) (this compound, Structure 5, as well as Structure 4, are excludedfrom claim 33). Each bond orientation from C13, C14, C8 and C9, as well as C16 (in Scheme 8) of Compound 37 correspond to those recited by instant Structure 1 and Structure 5 (claim 3). This compound differs from the elected compound, by having a methyl at the instant R position, whereas the elected compound requires an ethyl moiety at R. This difference corresponds to a single extension of a -CH2- into the methyl chain, to arrive at the ethyl moiety, an obvious modification based on homology. Thus, it would have been obvious to one of ordinary skill in the art to start with Compound 37 having the 13 bond orientation at C16, as a lead compound, and to substitute it with the ethyl substituent in place of the methyl substituent, giving the elected compound." 
Applicant respectfully disagrees and submits that the claims as amended are not obvious from the teachings of Alan et al. 
Alan et al. is directed to the development of novel amide inhibitors of 17-j-hydroxysteroid dehydrogenases (17j-HSDs). These enzymes catalyze the interconversion between the oxidized and reduced forms of androgens and estrogens. The 170-HSD type 1 enzyme (17j-HSD1) catalyzes the reduction of estrone to estradiol and is expressed in malignant breast cells. Inhibitors of 170-HSD type 1 enzyme have potential as treatments for hormone dependent breast cancer. Alan et al. teaches that compounds 15, 19e, 20 a and 20h are strong inhibitors of the 170-HSD type 1 enzyme with low IC50 values. It also establishes that compound 20h as the most potent inhibitor with an IC50 value of 37nm. (See Abstract of Alan et al'.) 
A person of ordinary skill would choose the most potent inhibitor as the starting place for optimization which would be compound 20(h) and not structure 37. In fact, Alan et al. teaches over 113 structures including intermediates and compounds (1-16, 16a-161, 17, 17a-17L, 18, 18a-18d, 19, 19a-19c, 19e-19j, 20a-20m, 21a-21f 22-40, 41, 41b-41j, 42-48). Applicant submits that the Office has used improper hindsight reconstruction to cherry pick structure 37 as the starting compound for optimization when there is nothing in Alan et al. to suggest that a person of ordinary skill would have chosen structure 37 over the remaining 112 structures. 

This is not persuasive. 
In discussing carboxyl derivatives of E2 from Table 6, the Examiner acknowledges the statement at 1335, right, 2nd paragraph:
Apart from the ester and acid intermediates 37 and 19 which showed 63 and 39% inhibition of 17β -HSDl at 10 μM respectively, the carboxyl derivatives of E2 show good inhibition of 17β-HSDl (70-91 % ). It can also be seen from the results that aromatic amide moieties show better inhibition than the alkyl amides. This indicates the potential for enhancing activity through beneficial π- π interactions. The best compound in the series proved to be the m-pyridyl amide 19e which has an IC50 of 510 nM. All of the compounds in this series showed good selectivity for Type 1 over Type 2.

Thus, as argued, Compound 37, with 63% inhibition of 17β HSDI, is not categorized by Allan as a “good” level; in other words, the “good” category is drawn between 63 and 74% (Compound 19j), for inhibition values 70% or better.  However, Allan explicitly states all compounds (including 37) show good selectivity for Type 1 over Type 2.
The skilled artisan might adopt different threshold for “good” activity.  64% inhibition at 10 μM typically means that the IC50 value (concentration at which 50% of maximal activity occurs) is less than 10 μM. This level of activity is generally recognized to be associated with active compounds in the art.  However, when selectivity is considered (clearly a pertinent consideration), 37 is among all of the suitable Table 6 compounds.  Potential application in hormone breast cancer treatment (abstract) would be among applications for 37 as a lead compound.
The Examiner points Applicant to the discussion of Takeda Chemical Industries Ltd. v. Alphapharm Pty. Ltd., 83 USPQ2d 1169 (Fed. Cir. 2007); 83 USPQ2d 1169, which is cited as Example 4 under obvious to try in MPEP 2143 (I)(E); “the Takeda case brings together the concept of a “lead compound” and the obvious to try argument”.  In Takeda, the Compound b as a lead compound was not found obvious to select, because there was evidence presented during prosecution that this compound stimulated body weight and brown fat growth, which those of ordinary skill in the art developing treatments for diabetes would have found undesirable (there was a teaching away from Compound b):
compound [b]… causing “considerable increases in body weight and brown fat weight,” since statement in prior patent characterizing compound b as “especially important” was essentially negated by disclosure of prior art article, which taught away from compound b, and since admissions by defendants' witnesses support conclusion that compound b would not have been suitable compound for “lead compound” status
Even though compound b was not found obvious to select as a lead compound in Takeda, the Court does make a finding about selection of other compounds that are taught by the reference Sodha II as a lead compound:
	Takeda indicates,
the [district] court found that one of ordinary skill in the art would have chosen one of the many compounds disclosed in Sodha II, of which there were over ninety, that “did not disclose the existence of toxicity or side effects, and to engage in research to increase the efficacy and confirm the absence of toxicity of those compounds, rather than to choose as a starting point a compound with identified adverse effects.” … we conclude that the district court's fact-findings were not clearly erroneous and were supported by evidence in the record (1177)
A copy of Sodha et al. (“Studies on Antidiabetic Agents. II. Synthesis of 5-[4-(1-Methylcyclohexylmethoxy)-benzyl]thiazolidine-2,4-dione (ADD-3878) and Its Derivatives”; 1982; Chem. Pharm. Bull; 30(10): 3580-3600), which is cited and discussed in Takeda (as Sodha II), is attached for review.  There are 101 numbered compounds (Tables I-VII); 9 of the compounds have 0 level of hypoglycemic activity (i.e., there are 92 with 1-4 level activity); 14 have 0 level plasma triglyceride-lowering activity reported (i.e., there are 87 with 1-4 level activity).  
The tables of Sodha II use the numbering scheme (See footnote e) in Table I): 
70-89% reduction = 4; 
50-69% reduction = 3; 
30-49% reduction = 2; 
10-29% reduction = 1; 
less than 9% reduction = 0.
The statement of the district court establishes that “one of ordinary skill in the art would have chosen one of the many compounds disclosed in Sodha II, of which there were over ninety that did not disclosed the existence of toxicity or side effects” documents how a reference with around 100 active compounds should be considered for lead compound analysis.  The Takeda Court indicated that the district court statements “were not clearly erroneous and were supported by evidence in the record”; thus, the Takeda Court supports these findings of the district court about obvious selection of any one of these 92 active compounds as a lead compound.  It follows that the skilled artisan would have been appraised, when considering Sodha II, that a compound taught to have any activity from 1-4 level, without any teaching of “toxicity or side effects” being associated with the compound, would have been sufficient to motivate selection of any one of these active compounds as a lead compound.  The Takeda Court did not limit obvious lead compound selection to only those with highest activity level, as is being argued by Applicant.
The instant fact pattern based on Allen is similar to that of Sodha II discussed in Takeda, having a range of activities of the compounds, and similar numbers of compounds for which there is activity shown.  Compound 37 would fall within level 3 activity of Sodha II, an activity level considered by the Court sufficient to motivate selection of the compound as a lead compound; i.e., “one of ordinary skill in the art would have chosen one of the many compounds disclosed in Sodha II …”.  Regarding the teaching away present in Takeda, there are no negative effects taught by Allen associated with Compound 37; thus, the teaching away component of Takeda is not applicable in the instant rejection basis.
By the Examiner’s count Allan reports on activity of about 78 compounds, less than the over 90 Compounds of the Sodha II article.  The active compound 37 is among these compounds.
Applicant further argues about Compound 37 being an intermediate:
Furthermore, Alan's structure 37 is an intermediate which is an upstream component of a synthetic scheme used to produce the desired compound. Structures 19, 37, 43, 44, 46 and 48 are all intermediates found in synthetic schemes. For instance, structures 19 and 37 are intermediates found in scheme 8. (see page 1335 of Alan et al., 2nd para). 
"Apart from the ester and acid intermediates 37 and 19 which showed 63 and 39% inhibition of 17/-HSD] at 10 pM respectively, the carboxyl derivatives of E2 show good inhibition of I7/-HSD I (70-910). " (emphasis added) 
Applicant submits that a person of ordinary skill would not choose an intermediate as a compound for optimization. In fact, Scheme 8 produces an oxime substituted compound 19d through Route A synthesis from compound 37, which has a higher inhibitory activity than 37. The Office does not provide a proper rationale as to why a person of ordinary skill would choose structure 37 to be optimized out of 113 structures disclosed in Alan et al. The Office attempts to provide a reasoning by stating the following on page 9 
"Selection of Compound 37 would have been obvious, as it is exemplary of Carboxyl derivatives of E2, presented in Table 6; the /-orientation is shown for this compound, but inspection of other compounds, where the orientation is depicted, appear to prefer the p- orientation (see Compounds 13, 14 & 15 at Table 4, the X-ray crystal structure of 15 at Figure 9, and the various Compounds 18 at Table 5). Because there do not appear to be any compounds with a-orientation at this bond, the skilled artisan would have been motivated to utilize the preferable p-bond orientation at C16 for Compound 37, as a lead compound (the enantiomer depicted in Scheme 8)." 
This assertion is simply incorrect. Alan et al. explicitly states that the inhibitory potential of structure 37 is not good and indicates that there are other compounds that have better inhibitory potentials. (See Table 6 and page 1335 of Alan et al., 2nd para) 

    PNG
    media_image9.png
    845
    470
    media_image9.png
    Greyscale
 
"Apart from the ester and acid intermediates 37 and 19 which showed 63 and 39% inhibition of 17/-HSD] at 10 pM respectively, the carboxyl derivatives of E2 show good inhibition of I7β-HSD I (70-91%)." (emphasis added)" 
A person of ordinary skill upon viewing Table 6 results and the description of Alan et al. would not be motivated to choose structure 37. Alan et al. teaches away from the invention by stating apart from structure 37 and 19, the rest of the carboxyl derivatives of E2 show good inhibitory activity. Applicant submits that the Office has not articulated a proper rationale as to why a person of ordinary skill would choose structure 37 amongst 112 different compounds especially when structure 37 has low activity when compared with its peers. Furthermore Alan et al. states that compound 20h has the best inhibitory activity. 
The Fed. Cir. in In re Kotzab eloquently described an obviousness analysis: 
A critical step in analyzing the patentability of claims pursuant to section 103(a) is casting the mind back to the time of invention, to consider the thinking of one of ordinary skill in the art, guided only by the prior art references and the then-accepted wisdom in the field. See Dembiczak, 175 F.3d at 999, 50 USPQ2d at 1617. Close adherence to this methodology is especially important in cases where the very ease with which the invention can be understood may prompt one "to fall victim to the insidious effect of a hindsight syndrome wherein that which only the invention taught is used against its teacher." Id. (quoting W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553, 220 USPQ 303, 313 (Fed.Cir.1983)). 
Most if not all inventions arise from a combination of old elements. See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457 (Fed.Cir.1998). Thus, every element of a claimed invention may often be found in the prior art. See id. However, identification in the prior art of each individual part claimed is insufficient to defeat patentability of the whole claimed invention. See id. Rather, to establish obviousness based on a combination of the elements disclosed in the prior art, there must be some motivation, suggestion or teaching of the desirability of making the specific combination that was made by the applicant. See In re Dance, 160 F.3d 1339, 1343, 48 USPQ2d 1635, 1637 (Fed.Cir.1998); In re Gordon, 733 F.2d 900, 902, 221 USPQ 1125, 1127 (Fed.Cir.1984). 
Applicant submits that the Office has engaged in improper hindsight reconstruction, focusing on how to arrive at the claimed compounds and not why would a person of ordinary skill arrive at the claimed compounds. It is not the "how" but rather the "why" that should be the foundational core of an obviousness rejection. 
The Federal Circuit once again reiterates in In re Van Os "Absent some articulated rationale, a finding that a combination of prior art would have been "common sense" or "intuitive" is no different than merely stating the combination "would have been obvious." Such a conclusory assertion with no explanation is inadequate to support a finding that there would have been a motivation to combine. This type offinding, without more, tracks the ex post reasoning KSR warned of and fails to identify any actual reason why a skilled artisan would have combined the elements in the manner claimed' (emphasis added). 
In In re Stepan Co., No. 2016-1811 (Fed. Cir. Aug. 25, 2017), a split CAFC panel vacated a PTAB ex parte appeal decision affirming an obviousness rejection based on "routine optimization" for failing to explain why one of ordinary skill would arrive at the claimed subject matter. The 2 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). 
claims of Stepan's U.S. Patent Application No. 12/456,567 are directed to herbicide compositions defined, in part, by weight percentage ranges of particular surfactants and a physical characteristic, having a "cloud point" above at least 700 C. The claims were finally rejected for obviousness over a single prior art reference that discloses various surfactants present in ranges that overlap those recited in the claims, and teaches that the ideal cloud point for the composition should be above 600 C. The examiner concluded, and the PTAB agreed, that one of ordinary skill would have been motivated to adjust the teachings of the cited reference to arrive at the claimed subject matter by routine optimization. The court vacated the decision because "the Board failed to adequately articulate its reasoning, erroneously rejected relevant evidence of nonobviousness, and improperly shifted to Stepan the burden of proving patentability." The PTAB erred by failing to explain why it would have been routine optimization to select and adjust the claimed components and achieve the recited cloud point; merely stating that one of ordinary skill would have arrived at the invention through routine optimization is insufficient. 
Similar to In re Stephan, a person of ordinary skill upon reading Alan et al. would not arrive at the invention as claimed because structure 37 is one amongst hundreds of compounds and there is no teaching in Alan to motivate a person of ordinary skill to choose structure 37 and optimize it. Alan teaches away from choosing structure 37 by stating that it is an intermediate and has lower inhibitory activity than other compounds in the same table 6. Hence the teachings of Alan et al. cannot render the invention as claimed obvious. 
In applying the 103 rejection, the Office has not satisfied or addressed this recent guidance from the Federal Circuit. It is clear that the recent developments in law demand that the Office provide a clear rationale as to why a skilled artisan would be motivated to choose a particular compound out of a plurality and then optimize it to arrive at the claimed invention. 
Applicant submits that the Office has not met the burden of a prima facie rejection for obviousness. Therefore, Applicant submits that claims as amended are not obvious over the teachings of Alan et al. Applicant kindly requests the withdrawal of the rejection. 

This is not persuasive.
The Examiner does not dispute that Compound 37 is an intermediate in the scheme to synthesize Compound 19d (Scheme 8).  But 37 has similar activity to 19d (64% compared to 87%, respectively; Table 6; in terms of the Sodha stratification, level 3 compared to level 4, respectively).  Both are active, one a little more active than the other.  Because 37 is reported as a Carboxyl Derivative of E2 and has 63% activity (and suitable selectivity for Type 1 relative to Type 2), the use of 37 as a tested E2 derivative would control in the consideration of suitability for lead compound.
The Examiner notes that MPEP 2144.09 (VI) discusses prior art compounds without utility or utility only as intermediates:
If the prior art does not teach any specific or significant utility for the disclosed compounds, then the prior art is unlikely to render structurally similar claims prima facie obvious in the absence of any reason for one of ordinary skill in the art to make the reference compounds or any structurally related compounds. In re Stemniski, 444 F.2d 581, 170 USPQ 343 (CCPA 1971).
Similarly, if the prior art merely discloses compound as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).  
However, these facts are not applicable to Allen, which clearly teaches utility of 37 as an inhibitor of 17β HSDI with 63% inhibition at 10 μM; and utility showing good selectivity for Type 1 over Type 2.  64% inhibition at 10 μM typically means that the IC50 value (concentration at which 50% of maximal activity occurs) is less than 10 μM. This level of activity is generally recognized to be associated with active compounds in the art.  Potential application in hormone breast cancer treatment (abstract) would be among utilities for 37, motivating selection of this compound as a suitable lead compound.
Thus 37 has its own utility, making this compound eligible for further obvious exploration via modification of the compound to the instant elected compound, as an obvious homologue. MPEP 2144.09 (I) & (II).
The Examiner does not see any relevance of the Kotzab quote to the instant rejection basis; there is no mention of structural similarity or lead compound selection or modification.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner does not agree with the argued premise based on Van Os, that there is no articulated rationale.  Such a rationale is part of the rejection; the obvious selection of 37 of Allen as a lead compound is based on properties taught by Allen: Allen clearly teaches 37 as an inhibitor of 17β HSDI with 63% inhibition at 10 μM; and showing good selectivity for Type 1 over Type 2.  64% inhibition at 10 μM typically means that the IC50 value (concentration at which 50% of maximal activity occurs) is less than 10 μM (less than 10-5 M). This level of activity is generally recognized to be associated with active compounds in the art.  Potential application in hormone breast cancer treatment (abstract) would be among applications for 37, motivating selection of this compound as a suitable lead compound.  Modification to substitute (extend) the terminal methyl moiety for an ethyl moiety is an obvious homolog substitution (MPEP 2144.09 (II)), which gives the elected compound.  Thus, the claimed compound is prima facie obvious over Allen Compound 37, based on a reasonable expectation of similar properties (MPEP 2144.09 (I)). The rationale relied on for lead compound selection is consistent with the discussion of Sodha II in Takeda.
In contrast with In re Stepan Co argued, there is no reliance on “routine optimization”; the rejection is based on obvious selection of Allen Compound 37 based on recognized properties in inhibition of 17β HSDI, with good selectivity for Type 1 over Type 2 explicitly taught by Allen, and suitability for the purpose of treatments in hormone breast cancer for selective inhibitors of 17β HSDI.  Modification from the methyl carboxylate to an ethyl carboxylate, a homolog substitution is obvious, based on a reasonable expectation that the homolog will have similar properties to the lead compound.  According to the Examiner’s count, Allen contains about 78 compound, which were made, and tested for 17β HSDI inhibition activity.
The 63% level of inhibition of 37 relative to other Table 6 compounds with higher level (higher than 70%) does not amount to a teaching away.  There is nothing that criticizes, discredits or otherwise discourages the solution claimed by this compound; as discussed in MPEP 2123 (II): 
Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As indicated in MPEP 2123 (I), patents are relevant as prior art for all they contain: 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611